Citation Nr: 1414553	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for herniated nucleus pulposus.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a scar on the back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from October to December 1971.

He appealed to the Board of Veterans' Appeals (Board or BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He testified in support of his claims during a videoconference hearing in September 2012 before the undersigned Veterans Law Judge of the Board.

The issues of whether there is new and material evidence to reopen the claim of entitlement to service connection for herniated nucleus pulposus (HNP) and entitlement to service connection for a left hip disorder and a scar on the back require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and determining whether there is the new and material evidence required to reopen the claim of entitlement to service connection for a right hip condition.



FINDINGS OF FACT

1.  In December 2006, the RO denied the Veteran's claim of entitlement to service connection for a right hip condition.

2.  He did not appeal that prior denial of this claim.

3.  Additional evidence received since that December 2006 denial is not cumulative or redundant of the evidence previously of record and considered in that decision, but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying this claim of entitlement to service connection for a right hip condition is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  And there is no new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is alleging entitlement to service connection for a right hip condition.  According to his hearing testimony, he injured his hips and back while navigating an obstacle course during his military basic training, injuries he also said were sufficiently severe to a short time later have resulted in his discharge from service.  He claims he came off a telephone pole and tried to help another soldier, later experienced hamstring cramps in his right leg.  He further claims he went to a doctor, who took X-rays and diagnosed a pre-existing congenital back condition.  

Allegedly, records from Dr. Moery establish that this alleged right hip condition is related to the Veteran's active military service.  During a telephone call with the RO in May 2010, the Veteran indicated that his right hip condition is secondary to his herniated nucleus pulposus, the back disorder discovered in service.  

The RO previously considered and denied this claim of entitlement to service connection for a right hip condition in a rating decision dated in December 2006.  In that decision, the RO considered the Veteran's service treatment and personnel records, which confirmed back problems in service and included a report of right hip sciatica, but no diagnosis, his statements, and his post-service VA and private treatment records, which showed he underwent back surgery in April 1972, four months after discharge, and an August 1972 VA examination report, which included a diagnosis of right sciatica.  The RO determined there was no evidence the Veteran was treated for or diagnosed with a right hip condition during his service and no medical evidence of a chronic right hip condition caused by or related to his military service.  

The RO appropriately notified the Veteran of that decision and of his appellate rights, but he did not appeal the denial and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  That December 2006 decision denying this claim therefore is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran attempted to reopen this claim by written statement and attachments received in May 2010.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002). 


New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant with a VA examination.


Here, the additional evidence that has been associated with the claims file since the RO's December 2006 rating decision includes service treatment and personnel records, records from the Social Security Administration (SSA), post-service private treatment records, including from Dr. Moery, and the Veteran's written statements and hearing testimony.  With the exception of some of the service records and post-service treatment records, which were already of record at the time of the prior rating decision, but SSA had in its claims file, the evidence is new, neither cumulative nor redundant of the evidence previously of record.  This evidence is not also, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate this claim - namely, the requirements of a current right hip disability and a nexus between this condition and service or a service-connected disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

The Veteran's written statements and hearing testimony include his assertions, noted above.  Records from SSA, including the medical records upon which SSA relied in awarding the Veteran disability benefits, confirm he reported hip complaints during his service.  These records also show that he reported right leg complaints shortly after his service, prior to undergoing surgery in April 1972, but after being diagnosed with right sciatica in August 1972 he did not again mention his right hip.  

On occasion, the Veteran reported right leg pain and discomfort, which doctors attributed to his back condition and/or diabetes; however, these complaints were the subject of another claim he filed with the RO in 2006, one involving his right leg, rather than his right hip.  None of the newly-submitted records, including from Dr. Moery, mentions right hip complaints or a diagnosis of a right hip disorder during the course of this appeal, sciatica or otherwise, including any attributable to service or a service-connected disability.  The absence of this type of evidence formed the bases of the RO's previous denial of this claim.  Given its continued absence, the claim may not be reopened and must be denied.  

Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Since there is not new and material evidence, the petition to reopen the claim of entitlement to service connection for a right hip disorder is denied.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims of whether new and material evidence has been received to reopen the claim of entitlement to service connection for herniated nucleus pulposus, entitlement to service connection for a left hip disorder, and entitlement to service connection for a scar on the back, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During his September 2012 hearing, the Veteran testified that Dr. Moery had told him that the conditions at issue in this remand result from the basic training injuries in service.  The Veteran also testified that he had submitted records from Dr. Moery, which include his opinion in this regard.  See transcript at 3.  But while the claims file contains Dr. Moery's clinical records, there is no such opinion relating the Veteran's back disorder, left hip disorder and/or back scar to the obstacle course injuries during his service.  And he merely saying Dr. Moery affirmed this correlation is insufficient reason to grant these claims.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence in the service-connection context).   The Veteran thus should be advised that it is his responsibility to follow up with Dr. Moery and request that he reduce this opinion to writing that was referenced during the hearing.

Should Dr. Moery not act in response, the facts of this case demand that VA obtain such an opinion on its own initiative.  The Veteran entered service in October 1971 and, during the enlistment examination, the examiner noted no abnormalities, including of the spine and lower extremities.  But just four weeks into basic training, the Veteran reported that he had been having a great deal of difficulty training.  He noted a long history of low back pain, which had lately begun radiating into his left hip.  The examiner noted positive straight leg rising on the right and left sides and diagnosed symptomatic bilateral spondylolysis.  The Veteran then underwent conservative therapy without improvement.  In December 1971 he reported right sciatica and an examiner diagnosed disc syndrome.  The Medical Board then determined the Veteran was medically unfit for further service based on a congenital back condition that had pre-existed his service and that had not been aggravated by his service.

This condition necessitated surgery (laminectomy and discectomy at L4-5, right) in April 1972, just months after the Veteran's discharge from service.  During the course of this appeal, clinicians diagnosed low back disorders and an associated left hip disorder and noted a post-operative scar on the Veteran's back.  To date, however, no clinician has reviewed this file and determined whether, as alleged, the Veteran's current back and left hip disorders, even if congenital or pre-existing his service, worsened in severity during his service.  The Veteran's assertions in this regard certainly seem reasonable given that he was found to be sufficiently fit to enter service and, only a relatively few short months later, after participating in basic training, underwent what is generally considered serious back surgery. 


Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) and Winn v. Brown, 8 Vet. App. 510, 516 (1996)).

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Notify the Veteran that Dr. Moery's records do not include the nexus opinion to which he referred during his September 2012 hearing and that he is responsible for following up with Dr. Moery and requesting that he submit such an opinion in support of his claims.  

2.  If Dr. Moery does not submit such an opinion, afford the Veteran a VA examination of his back.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions.  

(a) Record in detail the Veteran's history of back and left hip problems and surgery.  

(b) Pay particular attention to the service treatment records (STRs), which include no evidence of back or hip problems on entrance into the service and yet evidence of back and hip problems just four weeks into service (during basic training), private post-service treatment records dated in 1972 confirming the Veteran underwent back surgery just four months after his discharge from service, the August 1972 VA examination report, which includes a back diagnosis, and private post-service treatment records dated since 2010, which include back diagnoses and one left hip complaint.  

(c) Diagnose any back and left hip disorder shown to exist.

(d) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that any current back and left hip disorder is related or attributable to the Veteran's service (initially manifested therein).  

(e) If not, provide an opinion as to whether any current back disorder clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably did not worse during his service, including especially on account of his physical training.  

(f) If so, also provide an opinion as to whether any current left hip disorder is related to the back disorder - meaning caused OR aggravated by it.

(g) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(h) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with the instructions and responds to the question asked.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 


4.  Then readjudicate these claims in light of this and all other additional evidence in the physical and electronic claims file.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning 
these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B,
7112 (West Supp. 2012). 



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


